EXHIBIT 10.3

 

MANAGEMENT EQUITY AGREEMENT

 

BETWEEN

 

FOREST PRODUCTS HOLDINGS, L.L.C.

 

AND

 

DUANE MCDOUGALL

 

Dated as of November 20, 2008

 

THE SECURITIES DESCRIBED HEREIN HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR REGISTERED OR QUALIFIED UNDER STATE SECURITIES
LAWS.  THE SECURITIES ARE BEING SOLD IN RELIANCE UPON EXEMPTIONS FROM SUCH
REGISTRATION AND QUALIFICATION REQUIREMENTS.  THE SECURITIES CANNOT BE SOLD,
TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH THE
RESTRICTIONS ON TRANSFERABILITY SET FORTH IN THIS AGREEMENT AND APPLICABLE
FEDERAL AND STATE SECURITIES LAWS.

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

 

 

Page

 

 

 

 

 

1.

 

Purchase and Sale of Series B Common Units

 

1

 

 

 

 

 

2.

 

Grant of 2008 Series C Common Units

 

3

 

 

 

 

 

3.

 

Representations and Warranties; Acknowledgments

 

6

 

 

 

 

 

4.

 

Repurchase Option

 

8

 

 

 

 

 

5.

 

Restrictions on Transfer

 

10

 

 

 

 

 

6.

 

Additional Restrictions on Transfer

 

12

 

 

 

 

 

7.

 

Sale of the Company

 

12

 

 

 

 

 

8.

 

Voting Agreement

 

13

 

 

 

 

 

9.

 

Definitions

 

13

 

 

 

 

 

10.

 

Dispute Resolution

 

20

 

 

 

 

 

11.

 

Notices

 

17

 

 

 

 

 

12.

 

General Provisions

 

18

 

 

 

 

 

13.

 

Code Section 280G

 

20

 

 

 

 

 

14.

 

Public Offering

 

21

 

 

 

 

 

15.

 

Joinder to LLC Agreement

 

21

 

 

 

 

 

CONSENT

 

 

 

 

 

 

 

SECTION 83(B) ELECTION

 

 

 

--------------------------------------------------------------------------------


 

MANAGEMENT EQUITY AGREEMENT

 

THIS MANAGEMENT EQUITY AGREEMENT (this “Agreement”) is made as of November 20,
2008, among Forest Products Holdings, L.L.C., a Delaware limited liability
company (the “Company”), Duane C. McDougall (the “2008 Employee Investor”) and
Madison Dearborn Capital Partners IV, L.P. (the “Investor”).  Certain
capitalized terms used herein are defined in Section 9 hereof.

 

WHEREAS, the Company has a majority equity investment in Boise Cascade Holdings,
L.L.C., a Delaware limited liability company (“Boise Holdings”) and OfficeMax
Incorporated, a Delaware corporation (“OfficeMax”) has a minority equity
investment in Boise Holdings.

 

WHEREAS, the Company has established an incentive program under which it has
issued its Series B Common Units and its Series C Common Units to certain
employees and directors.

 

WHEREAS, the Company has been authorized to offer Series B Common Units and 2008
Series C Common Units to the 2008 Employee Investor (the “2008 Offering”);

 

WHEREAS, the 2008 Offering is being implemented through an offering of Units to
the 2008 Employee Investor conducted in compliance with Rule 701 under the 1933
Act.

 

WHEREAS, the Company, the 2008 Employee Investor and the Investor desire to
enter into this Agreement to set forth the terms and conditions relating to the
issuance and sale by the Company of Series B Common Units and the grant by the
Company of 2008 Series C Common Units.  All Units issued hereunder or acquired
hereafter by the 2008 Employee Investor are referred to herein as the 2008
Employee Investor’s “Employee Units.”

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement, intending to be legally
bound, hereby agree as follows:

 


1.                                       PURCHASE AND SALE OF SERIES B COMMON
UNITS.


 

(a)           Purchase and Sale.  If Executive elects to deliver the Election
Notice to the Company in accordance with this Section 1 (and, for the avoidance
of doubt, it shall be Executive’s option to deliver the Election Notice and
whether to purchase Series B Units in accordance with this Section 1) not later
than the fifth business day after receipt of the Election Notice, the 2008
Employee Investor shall purchase, and the Company shall sell, the number of
Series B Common Units (not to exceed that number of Series B Common Units
determined by dividing $2,000,000 by the FMV Price (the number of Series B
Common Units determined by such quotient, the “Maximum Units”)) specified in the
Election Notice, at a price per Series B Common Unit equal to the FMV Price.  On
the date selected for such purchase and sale, the 2008 Employee Investor shall
pay to the Company, by wire transfer of immediately available funds, an

 

--------------------------------------------------------------------------------


 

aggregate amount equal to the product of (i) the number of Series B Common Units
elected to be purchased by the 2008 Employee Investor in the Election Notice
(not to exceed the Maximum Units) multiplied by (ii) the FMV Price.  The
Series B Common Units acquired pursuant to this Section 1(a) shall be subject to
the vesting provisions set forth in Section 1(c) below.

 

(b)                                 Section 83(b) Election.  Within 30 days
after the 2008 Employee Investor purchases any Series B Common Units from the
Company, the 2008 Employee Investor may make an effective election with the
Internal Revenue Service under Section 83(b) of the Code in the form of Annex A
attached hereto, if such election is available to him under the Code.

 

(c)                                  Vesting of Series B Common Units.

 

(i)                                     Except as otherwise provided in this
Section 1(c), from and after the date of purchase thereof in accordance with
this Agreement, the 2008 Employee Investor’s Series B Common Units will vest in
accordance with the following schedule if, as of each such date, the 2008
Employee Investor is and has continued to be employed by the Company or any of
its Subsidiaries:

 

Vesting Date

 

Cumulative Percentage of 
Series B Common Units 
That Shall Vest

 

 

 

 

 

December 1, 2009

 

50

%

December 1, 2010

 

100

%

 

(ii)                                  Series B Common Units which have become
vested are referred to herein as “Vested Series B Common Units” (and, along with
Vested 2008 Series C Common Units, as defined below, are included within the
meaning of the term “Vested Units”).  All other Series B Common Units are
referred to herein as “Unvested Series B Common Units” (and, along with Unvested
2008 Series C Common Units, as defined below, are included within the meaning of
the term “Unvested Units”).  Without limiting the provisions of
Section 1(c)(iv) below, if the 2008 Employee Investor ceases to be employed by
the Company or any of its Subsidiaries prior to December 1, 2010 on any date
other than a Vesting Date set forth above, the cumulative percentage of the 2008
Employee Investor’s Series B Common Units to become vested shall be determined
on a pro rata basis according to the number of days elapsed since the
immediately preceding Vesting Date (or in the case of a termination prior to
December 1, 2009, since December 1, 2008).

 

(iii)                               Upon the occurrence of a Sale of the Company
or a Public Offering, all Unvested Series B Common Units shall become
immediately vested at the time of such event; provided that in the event of a
Sale of the Company, as a condition to the 2008 Employee Investor’s Unvested
Series B Common Units becoming immediately vested upon such event, the 2008
Employee Investor shall, if requested by the purchaser of the Company and for no
additional consideration therefor, agree that, so long as the 2008 Employee
Investor receives a Comparable Offer of employment from the

 

--------------------------------------------------------------------------------


 

purchasing or surviving entity (the “New Employer”) prior to the Sale of the
Company, the 2008 Employee Investor shall accept such offer and shall not
voluntarily resign prior to the date designated by the New Employer (which may
not be more than 6 months after the Sale of the Company) absent a breach of the
Comparable Offer by such New Employer.  The term “Comparable Offer” means an
offer of employment wherein the salary, bonus and overall compensation and
benefits package (other than with respect to equity participation), job
description and scope of duties (although not necessarily job title) are no less
favorable than those applicable to the 2008 Employee Investor’s employment
immediately prior to the Sale of the Company and pursuant to which the 2008
Employee Investor’s primary job location is within 25 miles of the individual’s
primary job location immediately prior to the Sale of the Company.

 

(iv)                              In the event of termination of the 2008
Employee Investor’s employment due to the death or Permanent Disability of the
2008 Employee Investor, all Unvested Series B Common Units shall become
immediately vested at the time of such event.  For purposes of this Agreement,
the determination of the 2008 Employee Investor’s Permanent Disability shall be
made in good faith by the Company’s board of directors or, in the absence of a
board of directors, by its managing member (the “Board”).

 

(d)                                 Determination of TEV Price.  As promptly as
practicable after the date hereof, the Company shall at, its own cost and
expense, engage an independent third-party appraiser to determine the enterprise
valuation of Boise Holdings and, based on such valuation, shall calculate the
fair market value of a Series B Common Unit.  Within five business days after
making such determination, the Company shall deliver a copy of such appraisal to
Executive and shall provide written notice (the “Determination Notice”) to the
2008 Employee Investor of its determination of the fair market value of a
Series B Common Unit as of the date of such notice (the “FMV Price”), and the
Threshold Equity Value applicable to a new Series C Common Unit to be issued as
of such date (the “TEV Price”).  In the event that Executive determines to
purchase Series B Common Units at the FMV Price for each such unit and otherwise
in accordance with this Section 1, then on or prior to the fifth (5th) business
day after receipt of the Determination Notice, Executive shall provide
irrevocable written notice (the “Election Notice”) to the Company of such
election and the number of Series B Common Units (not to exceed the Maximum
Units) that Executive is electing to acquire at the FMV Price per Series B
Common Unit.  Notwithstanding anything herein to the contrary, in the event that
no Election Notice is received by the Company on or prior to the fifth (5th)
business day after delivery of the Determination Notice, no Series B Units shall
be purchased hereunder.

 


2.                                       GRANT OF 2008 SERIES C COMMON UNITS.


 

(a)                                  Grant.  Within five (5) business days after
the receipt of the Election Notice or, if no Election Notice is received, not
earlier than the sixth (6th) business day after, and not later than the tenth
(10th) business day after, delivery of the Determination Notice, the Company
shall grant the 2008 Employee Investor 8,972,980 2008 Series C Common Units set

 

--------------------------------------------------------------------------------


 

forth on the 2008 Employee Investor’s signature page attached hereto.  The 2008
Series C Common Units acquired pursuant to this Section 2(a) shall be subject to
the vesting provisions set forth in Sections 2(c) and (d) below.  The 2008
Series C Common Units being issued hereunder are being issued with a Threshold
Equity Value equal to the TEV Price.

 

(b)                                 Section 83(b) Election.  Within 30 days
after the 2008 Employee Investor receives a grant of 2008 Series C Common Units
from the Company, the 2008 Employee Investor may make an effective election with
the Internal Revenue Service under Section 83(b) of the Code in the form of
Annex A attached hereto, if such election is available to him under the Code. 
The parties to this Agreement agree that the 2008 Series C Common Units have a
fair market value of $0 as of the date hereof and will be treated as such by the
Company for tax reporting purposes.

 

(c)                                  Time Vesting 2008 Series C Common Units.

 

(i)                                     Except as otherwise provided in this
Section 2(c), from and after the date of grant thereof in accordance with this
Agreement, the 2008 Employee Investor’s 2008 Series C Common Units (the “Time
Vesting 2008 Series C Common Units”) will vest in accordance with the following
schedule, if as of each such date, the 2008 Employee Investor is and has
continued to be employed by the Company or any of its Subsidiaries:

 

Vesting Date

 

Cumulative Percentage of
Time Vesting 2008 Series C
Common Units
That Shall Vest

 

 

 

 

 

December 1, 2009

 

50

%

December 1, 2010

 

100

%

 

(ii)                                  Time Vesting 2008 Series C Common Units
which have become vested are referred to herein as “Vested 2008 Series C Common
Units” (and, along with Vested Series B Common Units are included within the
meaning of the term “Vested Units”) and all other Time Vesting 2008 Series C
Common Units are referred to herein as “Unvested 2008 Series C Common Units”
(and, along with Unvested Series B Common Units, are included within the meaning
of the term “Unvested Units”).  If the 2008 Employee Investor ceases to be
employed by the Company or any of its Subsidiaries prior to December 1, 2010 on
any date other than a Vesting Date set forth above, the cumulative percentage of
the 2008 Employee Investor’s Time Vesting 2008 Series C Common Units to become
vested shall be determined on a pro rata basis according to the number of days
elapsed since the immediately preceding Vesting Date (or in the case of a
termination prior to December 1, 2009, since December 1, 2008).

 

(iii)                               Upon the occurrence of a Sale of the
Company, all Time Vesting Series C Common Units which have not yet become vested
shall become vested at the time of such event; provided that in the event of a
Sale of the Company, as a condition to

 

--------------------------------------------------------------------------------


 

the 2008 Employee Investor’s Time Vesting Series C Common Units becoming
immediately vested upon such event, the 2008 Employee Investor shall, if
requested by the New Employer and for no additional consideration therefor,
agree that, so long as the 2008 Employee Investor receives a Comparable Offer
prior to the Sale of the Company, the 2008 Employee Investor shall accept such
offer and shall not voluntarily resign prior to the date designated by the New
Employer (which may not be more than 6 months after the Sale of the Company)
absent a  breach of the Comparable Offer by such New Employer.

 

(iv)                              In the event of termination of the 2008
Employee Investor’s employment due to the death or Permanent Disability of the
2008 Employee Investor, there will time vest the amount of Time Vesting Series C
Common Units which were scheduled to time vest within the 365 days following
such termination.  For purposes of this Agreement, the determination of the 2008
Employee Investor’s Permanent Disability shall be made in good faith by the
Board.

 

(v)                                 In the event of a Public Offering, all Time
Vesting Series C Common Units will vest upon the consummation of such Public
Offering.

 

(vi)                              The Board shall provide to the 2008 Employee
Investor, within 30 days of the 2008 Employee Investor’s written request, a
reasonably detailed description of the calculations and values employed in
determining the IRR Fair Value and Indebtedness, in each case to the extent
relevant to the calculation of IRR Fair Value for the 2008 Employee Investor. 
The Board shall also provide to the 2008 Employee Investor copies of or access
to all related underlying financial statements, third-party valuation reports
and accounting and business records subject to the 2008 Employee Investor
agreeing to appropriate confidentiality restrictions.

 

(vii)                           If the Series B Common Units are publicly
traded, the “IRR Fair Value” will be equal to the Fair Market Value of the
Series B Common Units.  If the Series B Common Units are not publicly traded but
the Company’s sole asset is an interest in a publicly traded security (or an
indirect interest in such a security through the ownership of other equity
securities), then the “IRR Fair Value” will be equal to the aggregate Fair
Market Value of such publicly traded security to the holders of Series B Common
Units, divided by the number of Series B Common Units.  If the Series B Common
Units are not publicly traded and the Company has assets other than a direct or
indirect interest in a publicly traded security, then the IRR Fair Value of the
Series B Common Units will be determined as follows: (1) first, the enterprise
value of Boise Holdings will be determined utilizing the most recent (relative
to the Determination Date) third-party valuation for Boise Holdings received by
the Company or Boise Holdings and shall be determined without regard to any
valuation of the debt or equity securities of Boise Inc. then owned or held by
Boise Holdings or any of its Subsidiaries; (2) second, the equity value of Boise
Holdings will be determined by (x) without any duplication to any amount used in
computing enterprise value, increasing such enterprise value by (a) the Fair
Market Value of the Boise Inc. common stock owned or held by Boise Holdings or
any of its Subsidiaries, (b) the aggregate principal amount plus accrued and
unpaid

 

--------------------------------------------------------------------------------


 

interest of any promissory note of Boise Inc. owned or held by Boise Holdings
(provided that if any portion of such promissory note has been sold or
transferred to a third party, ascribing the value to the remainder of such
promissory note implied by such sale or transfer), and (c) the aggregate cash of
Boise Holdings and its Subsidiaries and (y) without any duplication to any
amount used in computing enterprise value, reducing such enterprise value by
(a) the total amount of Indebtedness of Boise Holdings and its Subsidiaries and
(b) any equity securities of any Subsidiaries of Boise Holdings as of the
Determination Date owned by any Person other than Boise Holdings or any of its
wholly-owned Subsidiaries; (3) third, by assuming the equity value of Boise
Holdings is distributed in accordance with the distribution provisions of the
Boise Holdings Operating Agreement, and (4) the value of a Series B Common Unit
will be determined by assuming an amount (the “Company Equity Value Amount”)
equal to (I) the distributions to the Company from Boise Holdings as determined
in accordance with clause (3) foregoing, plus (II) the fair market value of any
assets of the Company (as determined by the Board), other than the equity
securities of Boise Holdings, and minus (III) any Indebtedness and other
liabilities of the Company (as determined by the Board) and assuming the Company
Equity Value Amount was distributed to the holders of Units in accordance with
the LLC Agreement and determining the amount distributed to each Series B Common
Unit as a result of such distribution (which will be determined on a fully
diluted basis, assuming full vesting of all of all Units that are or would
become vested at the time of such IRR calculation).

 


3.                                       REPRESENTATIONS AND WARRANTIES;
ACKNOWLEDGMENTS.


 

(a)                                  In connection with the purchase and sale of
Employee Units, the 2008 Employee Investor represents and warrants as of the
date of this Agreement and as of the date of issuance of any Employee Units as
follows:

 

(i)                                     Employee Units to be acquired by the
2008 Employee Investor pursuant to this Agreement shall be acquired for 2008
Employee Investor’s own account and not with a view to, or intention of,
distribution thereof in violation of the 1933 Act, or any applicable state
securities laws, and Employee Units acquired by the 2008 Employee Investor shall
not be disposed of in contravention of the 1933 Act or any applicable state
securities laws.

 

(ii)                                  The 2008 Employee Investor is a management
employee of the Company or its Subsidiaries, is sophisticated in financial
matters and is able to evaluate the risks and benefits of decisions respecting
the investment in the Employee Units.

 

(iii)                               The 2008 Employee Investor is able to bear
the economic risk of the 2008 Employee Investor’s investment in Employee Units
acquired hereunder for an indefinite period of time because (A) Employee Units
have not been registered under the 1933 Act and, therefore, cannot be sold
unless subsequently registered under the 1933 Act or an exemption from such
registration is available and (B) Employee Units are subject to the contractual
restrictions on transfer set forth herein.

 

--------------------------------------------------------------------------------


 

(iv)                              The 2008 Employee Investor has had an
opportunity to ask questions of and receive answers concerning the terms and
conditions of the offering of Employee Units, and has had full access to such
other information concerning the Company as he or she has requested.  The 2008
Employee Investor has been advised of certain risks associated with 2008
Employee Investor’s purchase of Employee Units and has had full access to such
other information concerning the Company as he or she has requested.  2008
Employee Investor has reviewed, or has had an opportunity to review, the
following documents: (A) the LLC Agreement as in effect on the date hereof;
(B) the Form 10-K Annual Report for the year ended December 31, 2007 filed by
Boise Holdings with the Securities and Exchange Commission on February 20, 2008;
(C) the Form 10-Q Quarterly Report filed by Boise Holdings with the Securities
and Exchange Commission on May 8, 2008, and (D) the Form 10-Q Quarterly Report
filed by Boise Holdings with the Securities and Exchange Commission on
November 6, 2008.

 

(v)                                 This Agreement and the LLC Agreement
constitute the legal, valid and binding obligation of the 2008 Employee
Investor, enforceable in accordance with their respective terms, and the
execution, delivery and performance of this Agreement and the LLC Agreement by
the 2008 Employee Investor do not and shall not conflict with, violate or cause
a breach of any agreement, contract or instrument to which 2008 Employee
Investor is a party or any judgment, order or decree to which the 2008 Employee
Investor is subject.

 

(vi)                              The 2008 Employee Investor is a resident of
the jurisdiction listed below 2008 Employee Investor’s signature on the
signature page hereto.

 

(vii)                           2008 Employee Investor acknowledges that the
Employee Units are being sold or granted hereunder in “compensatory
circumstances” within the meaning of Rule 701 under the 1933 Act.

 

(b)                                 As an inducement to the Company to issue
Employee Units hereunder to the 2008 Employee Investor, and as a condition
thereto, the 2008 Employee Investor acknowledges and agrees that:

 

(i)                                     neither the issuance of the Employee
Units hereunder to the 2008 Employee Investor nor any provision contained herein
shall entitle the 2008 Employee Investor to remain in the employment of the
Company or its Subsidiaries or affect the right of the Company to terminate the
2008 Employee Investor’s employment at any time; and

 

(ii)                                  the Company shall have no duty or
obligation to disclose to the 2008 Employee Investor, and the 2008 Employee
Investor shall have no right to be advised of, any material information
regarding the Company and its Subsidiaries at any time prior to, upon or in
connection with the repurchase of Employee Units upon the termination of the
2008 Employee Investor’s employment with the Company and its Subsidiaries, the
transfer of Employee Units pursuant to this Agreement, the vesting of Employee
Units hereunder or in connection with any other action taken as provided
hereunder, subject to the provisions in Section 2(c)(vi) above.

 

--------------------------------------------------------------------------------


 


4.                                       REPURCHASE OPTION.


 

(a)                                  Repurchase Option.  If the 2008 Employee
Investor ceases to be employed by the Company or any of its Subsidiaries for any
reason (the 2008 Employee Investor’s “Termination”), the 2008 Employee
Investor’s Employee Units (whether held by the 2008 Employee Investor or one or
more of his transferees) shall be subject to repurchase by the Company and the
Investor pursuant to the terms and conditions of this Section 4 (the “Repurchase
Option”).

 

(b)                                 Purchase Price.  In the case of any
Termination other than a Termination for Cause, (i) the repurchase price for all
Vested Units will be the Fair Market Value thereof as of the date of
Termination, (ii) the repurchase price for all Unvested Series B Common Units
will be the Original Cost thereof and (iii) with regard to the Unvested Series C
Common Units, no repurchase price shall be payable and the Unvested Series C
Common Units shall be deemed forfeited for no consideration immediately upon
such Termination without any further action required on the part of the Company,
the Investor or the 2008 Employee Investor.  In the case of a Termination for
Cause, the repurchase price to be paid for all Series B Common Units (whether or
not vested) will be the lesser of Fair Market Value thereof as of the date of
Termination and the Original Cost thereof and all Series C Common Units will be
forfeited in the manner described above as if they were all Unvested Series C
Common Units.

 

(c)                                  Option Exercise Procedures.  The Company
may elect to purchase all or any portion of the 2008 Employee Investor’s
Employee Units by delivering written notice (the “Repurchase Notice”) to the
holder or holders of such Employee Units within 90 days after the 2008 Employee
Investor’s Termination.  The Repurchase Notice shall set forth the number of
Unvested Units and Vested Units to be acquired from each holder of the 2008
Employee Investor’s Employee Units, the aggregate consideration to be paid for
such Employee Units and the time and place for the closing of the transaction. 
The number of Employee Units to be repurchased by the Company shall first be
satisfied to the extent possible from the Employee Units held by the 2008
Employee Investor at the time of delivery of the Repurchase Notice.  If the
number of Employee Units then held by the 2008 Employee Investor is less than
the total number of Employee Units the Company has elected to purchase, the
Company shall purchase the remaining Employee Units elected to be purchased from
the other holder(s) of the 2008 Employee Investor’s Employee Units under this
Agreement, pro rata according to the number of the 2008 Employee Investor’s
Employee Units held by such other holder(s) at the time of delivery of such
Repurchase Notice (determined as close as practicable to the nearest whole
units).  The number of Unvested Units and Vested Units to be repurchased
hereunder shall be allocated among the 2008 Employee Investor and the other
holders of the 2008 Employee Investor’s Employee Units (if any) pro rata
according to the number of the 2008 Employee Investor’s Employee Units to be
purchased from such persons in accordance with the preceding sentence.

 

(d)                                 Investor’s Right to Exercise Option.  If for
any reason following the 2008 Employee Investor’s Termination, the Company does
not elect to purchase, or is not immediately able to purchase due to the
restrictions described in Section 5(h) below, all of the 2008 Employee
Investor’s Employee Units pursuant to the Repurchase Option, the Investor shall
be entitled to exercise the Repurchase Option for the Employee Units the Company
has not elected to purchase

 

--------------------------------------------------------------------------------


 

in accordance with Section 4(c) (the “Available Units”).  As soon as practicable
after the Company has determined that there will be Available Units, but in any
event within 45 days after the 2008 Employee Investor’s Termination, the Company
shall give written notice (the “Repurchase Option Notice”) to the Investor
setting forth the number of Available Units and the purchase price for the
Available Units.  The Investor may elect to purchase any or all of the Available
Units by giving written notice to the Company within 35 days after the
Repurchase Option Notice has been given by the Company.  As soon as practicable,
and in any event within ten days after the expiration of the 35-day period set
forth above, the Company shall notify each holder of Employee Units as to the
number of Employee Units being purchased from such holder hereunder by the
Investor (the “Supplemental Repurchase Notice”).  At the time the Company
delivers the Supplemental Repurchase Notice to the holder(s) of Employee Units,
the Company shall also deliver written notice to the Investor setting forth the
number of shares the Investor is entitled to purchase from each such holder, the
aggregate purchase price and the time and place of the closing of the
transaction.  The number of Unvested Units and Vested Units to be repurchased
under Section 4(c) and this Section 4(d) shall be allocated among the Company
and the Investor pro rata according to the number of Employee Units to be
purchased by each of them in accordance with the preceding sentence.

 

(e)                                  Option Closing.  The closing of the
purchase and sale of the Employee Units pursuant to the Repurchase Option as to
either the Company or the Investor shall take place on the date designated by
the Company in the Repurchase Notice, which date shall not be more than 60 days
nor less than five days after the delivery of such notice.  The Investor shall
pay for the Employee Units to be purchased by them pursuant to the Repurchase
Option by delivery to the holders of such Employee Units of a check or wire
transfer of funds in the aggregate amount of the purchase price for such
Employee Units.  Subject to Section 4(f), the Company shall pay for the Employee
Units to be purchased by it pursuant to the Repurchase Option by payment to the
holders of such Employee Units of a wire transfer of immediately available funds
in the aggregate amount of the purchase price for such Employee Units.  In
addition, the Company may pay the purchase price for such Employee Units by
offsetting any then existing documented bona fide monetary debts owed by 2008
Employee Investor to the Company or guaranteed by the Company on behalf of 2008
Employee Investor and any payments received by 2008 Employee Investor hereunder
shall be applied first to repayment of any such debts of 2008 Employee Investor
(or his affiliates or family members) to the Company or for which the Company
may be responsible.  The purchasers of Employee Units hereunder shall be
entitled to receive customary representations and warranties from the sellers
regarding such sale of Employee Units (including representations and warranties
regarding good title to such Employee Units, free and clear of any liens or
encumbrances).

 

(f)                                    Rights of 2008 Employee Investor to Force
Option Exercise.   If the 2008 Employee Investor’s Termination is a result of
(i) the 2008 Employee Investor’s death or Permanent Disability or (ii) a Sale of
a Division applicable to the 2008 Employee Investor (the events described in
(i) and (ii), “Put Events”), the 2008 Employee Investor (or his estate, guardian
or other legal representative in the case of death or Permanent Disability)
shall have the right to require the Company (but not the Investor) to exercise
the Repurchase Option on the terms of this Section 4 and subject to all
limitations and conditions hereof.

 

--------------------------------------------------------------------------------


 

(g)                                 Termination of Option.  The right of the
Company and the Investor to repurchase Vested Units pursuant to this Section 4
shall terminate upon the first to occur of a Sale of the Company or a Public
Offering, but such right shall continue with respect to Unvested Series C Common
Units after any such occurrence until and unless they become Vested Units.

 

(h)                                 Impact of Certain Payment Restrictions. 
Notwithstanding anything to the contrary contained in this Agreement, all
repurchases of Employee Units by the Company (including the payments to be made
to OfficeMax) shall be subject to applicable restrictions contained in the
Company’s and its Subsidiaries’ debt and equity financing agreements or
contained in applicable law.  If any such restrictions prohibit the repurchase
of Employee Units hereunder which the Company is otherwise entitled or required
to make, the time periods provided in this Section 4 shall be suspended, and the
Company shall make such repurchases as soon as it is permitted to do so under
such restrictions; provided, however, that if the Company is permitted under
such restrictions to do so, in lieu of a cash purchase price for the repurchase
of the applicable Employee Units, the Company shall issue a promissory note as
such purchase price for such Employee Units, which promissory note shall (i) be
subordinate to all other debt of the Company, (ii) be payable in full on the
earliest of (x) the consummation of a Sale of the Company, (y) the third
anniversary of the closing of such purchase and (z) the date on which the
Company is no longer subject to the restrictions prohibiting a cash payment for
the purchase of such Employee Units; and (iii) bear interest (payable on
maturity) at a rate per annum of 7% simple interest.

 


5.                                       RESTRICTIONS ON TRANSFER.


 

(a)                                  Transfer of Employee Units.  The 2008
Employee Investor shall not sell, transfer, assign, pledge or otherwise dispose
of (whether with or without consideration and whether voluntarily or
involuntarily or by operation of law) (a “Transfer”) any interest in any
Employee Units, except pursuant to the provisions of Sections 4 and 7 hereof or
this Section 5.

 

(b)                                 Family Group Transfers.  The restrictions
contained in this Section 5 shall not apply with respect to Transfers of
Employee Units (A) pursuant to applicable laws of descent and distribution or
(B) among the 2008 Employee Investor’s Family Group (as defined below); provided
that the restrictions contained in this Section shall continue to be applicable
to the Employee Units after any such Transfer, the transferees of such Employee
Units shall have agreed in writing to be bound by the provisions of this
Agreement with respect to the Employee Units so transferred, and (prior to the
death of the 2008 Employee Investor) each such transferee of Employee Units
shall have entered into proxies and other agreements satisfactory to the holders
of a majority of the Series B Common Units pursuant to which the 2008 Employee
Investor shall have the sole right to vote such Employee Units for all purposes
(subject to any applicable voting agreements set forth herein).  For purposes of
this Agreement, “Family Group” with regard to the 2008 Employee Investor means
(i) the 2008 Employee Investor’s spouse, siblings and descendants (whether
natural or adopted) and any of such descendants’ spouses; (ii) any trust which
at the time of such Transfer and at all times thereafter is and remains solely
for the benefit of the 2008 Employee Investor and/or the Persons described in
clause (i) and/or the Persons described in clause (iii); and (iii) any family
limited partnership, limited liability company, Subchapter S corporation, or
other tax flow-through entity, the partners, members or other equity owners of
which at the time of such Transfer and at all times thereafter consist

 

--------------------------------------------------------------------------------


 

solely of the 2008 Employee Investor and/or the Persons described in clause
(i) and/or the trusts described in clause (ii) and/or any other Person described
in this clause (iii).

 

(c)                                  Participation Rights.  At least 30 days
prior to any sale by the Investor of Series B Common Units (other than in a
Public Sale or any non-arm’s length Transfer to any Investor’s members or
affiliates or their members, partners, shareholders or affiliates), the Investor
shall deliver written notice (the “Sale Notice”) to the 2008 Employee Investor
specifying in reasonable detail the identity of the prospective transferee(s),
the number of Series B Common Units to be sold and the terms and conditions of
the proposed Transfer.  The 2008 Employee Investor may elect to participate in
the contemplated Transfer at the same price per Unit and on the same terms by
delivering written notice to the Investor within 30 days after delivery of the
Sale Notice; it being understood, however, that the price to be paid for any
Series C Common Unit included in such Transfer shall take into account the
different distribution rights of the Series C Common Units and Series B Common
Units.  If the 2008 Employee Investor has elected to participate in such
Transfer, each of the Investor and the 2008 Employee Investor shall be entitled
to sell in the contemplated Transfer, at the same price and on the same terms
(less, in the case of each 2008 Series C Common Unit issued with a Threshold
Equity Value, the Threshold Equity Value for such Series C Common Unit), a
number of Employee Units equal to the product of (i) the quotient determined by
dividing the percentage of Units owned by the Investor or the 2008 Employee
Investor, as the case may be, by the aggregate percentage of Units collectively
owned by the Investor and the 2008 Employee Investor participating in such
Transfer and (ii) the aggregate number of Units to be sold in the contemplated
Transfer.

 

For example, if the Sale Notice contemplated a sale of 100 Units, and if the
Investor at such time owns 40% of all Units and if the 2008 Employee Investor
who elects to participate owns 2% of all Units elects to participate in the
contemplated sale, the Investors would be entitled to sell 95 Units ((40%  ÷
42%) x 100 units) and the 2008 Employee Investor would be entitled to sell 5
Units ((2% ÷ 42%) x 100 units).

 

The Investor shall use best efforts to obtain the agreement of the prospective
transferee(s) to the participation of the 2008 Employee Investor in any
contemplated sale of Units in accordance with this Section 5(c).  Each person
transferring Units pursuant to this Section 5(c) shall pay his pro rata share
(based on the number of Units to be sold) of the expenses incurred by the
persons transferring units in connection with such Transfer and shall be
obligated to join in any indemnification or other obligations that the Investor
agrees to provide in connection with such Transfer (other than any such
obligations that relate specifically to another Person such as indemnification
with respect to representations and warranties given by such other Person
regarding such other Person’s title to and ownership of Units).

 

(d)                                 Termination of Restrictions.  The
restrictions on Transfer of Employee Units set forth in this Section 5 shall
continue with respect to the 2008 Employee Investor Unit following any Transfer
thereof.  Notwithstanding the aforementioned continuation, the restrictions on
transfer of Vested Units will terminate upon the occurrence of a Sale of the
Company or a Public Offering but such restrictions shall continue with respect
to Unvested  Series C Common Units after any such occurrence until and unless
they become Vested Units.

 

--------------------------------------------------------------------------------


 


6.                                       ADDITIONAL RESTRICTIONS ON TRANSFER.


 

(a)                                  In addition to the foregoing restrictions,
the Employee Units issued or granted to the 2008 Employee Investor will not be
registered under the 1933 Act or any applicable state securities laws.  As a
result, such Employee Units are “restricted securities” and may not be
transferred without compliance with all applicable federal or state securities
laws.

 

(b)                                 Each holder of Employee Units agrees not to
effect any public sale or distribution of any Employee Units or other equity
securities of the Company, or any securities convertible into or exchangeable or
exercisable for any of the Company’s equity securities, during the seven days
prior to and the 180 days after the effectiveness of any underwritten public
offering, except as part of such underwritten public offering or if otherwise
permitted by the Company.

 


7.                                       SALE OF THE COMPANY.


 

(a)                                  If the Board and the holders of a majority
of the Series B Common Units  approve a Sale of the Company (an “Approved
Sale”), then, subject to Section 7(b) hereof, the holders of Employee Units
shall consent to and raise no objections against the Approved Sale, and if the
Approved Sale is structured as a sale of Units, the holders of Employee Units
shall agree to sell their Employee Units on the terms and conditions approved by
the Board and the holders of a majority of the Series B Common Units.  The
holders of Employee Units shall take all necessary and desirable actions with
respect to such Employee Units in connection with the consummation of the
Approved Sale, except that the provisions of this Section 7(a) shall not be
construed to require such holders to take actions which would adversely affect
the rights of such holders with respect to such Employee Units unless the
holders of a majority of the Series B Common Units also take such action with
respect to the Series B Common Units held by such majority holders.

 

(b)                                 The obligations of holders of Employee Units
with respect to the Approved Sale are subject to the conditions that (i) in
connection with the Approved Sale all holders of any class or series of Units
shall receive the same form and amount of consideration per Unit in such class
(subject in the case of any Series C Common Unit issued with a Threshold Equity
Value to reduction for such Series C Common Unit in an amount equal to the
Threshold Equity Value for such Series C Unit) and (ii) if any holders of any
class or series of Units are given an option as to the form and amount of
consideration to be received, all holders of such class or series of Units shall
be given the same option with respect to such Units (subject in the case of any
Series C Common Unit issued with a Threshold Equity Value to reduction for such
Series C Common Unit in an amount equal to the Threshold Equity Value for such
Series C Unit).

 

(c)                                  If the Company or the holders of the
Company’s securities enter into any negotiation or transaction for which
Rule 506 (or any similar rule then in effect) promulgated by the Securities
Exchange Commission may be available with respect to such negotiation or
transaction (including a merger, consolidation or other reorganization), the
holders of Employee Units shall, at the request of the Company, appoint a
“purchaser representative” (as such term is

 

--------------------------------------------------------------------------------


 

defined in Rule 501) reasonably acceptable to the Company, and the Company shall
pay the fees of such purchaser representative.

 

(d)                                 The 2008 Employee Investor and the other
holders of Employee Units (if any) shall bear their pro rata share (based upon
the number of Units sold) of the costs of any sale of Employee Units pursuant to
an Approved Sale to the extent such costs are incurred for the benefit of all
holders of the Units and are not otherwise paid by the Company or the acquiring
party.  Costs incurred by the 2008 Employee Investor and the other holders of
Employee Units on their own behalf shall not be considered costs of the
transaction hereunder.

 


8.                                       VOTING AGREEMENT.  PRIOR TO A PUBLIC
OFFERING OR A SALE OF THE COMPANY, SO LONG AS THE INVESTOR AND ITS AFFILIATES
AND CO-INVESTORS CONTINUE TO OWN A MAJORITY OF THE SERIES B COMMON UNITS, THE
2008 EMPLOYEE INVESTOR WILL VOTE ALL OF HIS COMPANY SECURITIES (AND, IN THE
EVENT SUCH HOLDER IS ENTITLED TO VOTE ANY OF THE COMPANY’S OTHER SECURITIES FOR
THE ELECTION OF DIRECTORS, SUCH HOLDER SHALL VOTE ALL SUCH SECURITIES) AS
DIRECTED BY THE INVESTOR, INCLUDING IN CONNECTION WITH THE APPOINTMENT OF
MEMBERS TO THE BOARD EXCEPT THAT THE PROVISIONS OF THIS SECTION 8 SHALL NOT BE
CONSTRUED TO REQUIRE THE 2008 EMPLOYEE INVESTOR TO VOTE IN A MANNER WHICH WOULD
ADVERSELY AFFECT THE RIGHTS OF THE 2008 EMPLOYEE INVESTOR WITH RESPECT TO SUCH
SECURITIES UNLESS THE HOLDERS OF A MAJORITY OF THE SERIES B COMMON UNITS ALSO
VOTE IN THE SAME MANNER WITH RESPECT TO THE SERIES B COMMON UNITS HELD BY SUCH
MAJORITY HOLDERS.  IN ADDITION, EACH HOLDER SHALL NOT VOTE HIS EMPLOYEE UNITS
(OR SUCH OTHER SECURITIES) IN CONNECTION WITH THE REMOVAL OF ANY OF THE
INVESTOR’S DESIGNEES AS A DIRECTOR UNLESS AND UNTIL THE INVESTORS DIRECT SUCH
HOLDER HOW TO VOTE ON SUCH REMOVAL.


 


9.                                       DEFINITIONS.


 

(a)                                  “1933 Act” means the Securities Act of
1933, as amended from time to time.

 

(b)                                 “2008 Employee Investor” has the meaning
given it in the preamble to this Agreement.

 

(c)                                  “2008 Offering” has the meaning given it in
the preamble to this Agreement.

 

(d)                                 “2008 Series C Common Units” means the
Series C Common Units of the Company issued pursuant to the 2008 Offering.

 

(e)                                  “Cause” means (i) the 2008 Employee
Investor’s theft or embezzlement, or attempted theft or embezzlement, of money
or property of the Company or its Subsidiaries, perpetration or attempted
perpetration of fraud, or participation in a fraud or attempted fraud, on the
Company or its Subsidiaries or unauthorized appropriation of, or attempt to
misappropriate, any tangible or intangible assets or property of the Company or
its Subsidiaries, (ii) any act or acts of disloyalty, misconduct or moral
turpitude by the 2008 Employee Investor materially injurious to the interest,
property, operations, business or reputation of the Company or its Subsidiaries
or conviction (or a plea of guilty or nolo contendre) of the 2008 Employee
Investor of a crime the commission of which results in injury to the Company or
its Subsidiaries or (iii) 

 

--------------------------------------------------------------------------------


 

the 2008 Employee Investor’s insubordination as evidenced by a substantial and
repeated failure to carry out actions reasonably required by the Board or by the
2008 Employee Investor’s immediate supervisor.

 

(f)                                    “Code” means the Internal Revenue Code of
1986 and the regulations promulgated thereunder, as it may be amended from time
to time.

 

(g)                                 “Credit Agreement” means that certain
Amended and Restated Credit Agreement dated as of April 18, 2005 among Boise
Cascade Holdings, L.L.C., Boise Land & Timber Holdings Corp., Boise Cascade,
L.L.C., Boise Land & Timber Corp., the lenders party thereto and JPMorgan Chase
Bank, as Administrative Agent.

 

(h)                                 “Employee Units” shall have the meaning set
forth in the preamble to this Agreement.  Employee Units shall continue to be
Employee Units in the hands of any holder other than the 2008 Employee Investor
(except for the Company, the Investor and except for transferees in a Public
Sale), and except as otherwise provided herein, each such other holder of
Employee Units shall succeed to all rights and obligations attributable to the
2008 Employee Investor as a holder of Employee Units hereunder.  All Unvested
Units shall remain Employee Units after any Transfer thereof.

 

(i)                                     “Fair Market Value” of any security
means the average of the closing prices of the sales of such security on all
securities exchanges on which such security may at the time be listed, or, if
there have been no sales on any such exchange on any day, the average of the
highest bid and lowest asked prices on all such exchanges at the end of such
day, or, if on any day such security is not so listed, the average of the
representative bid and asked prices quoted in the NASDAQ System as of 4:00 P.M.,
New York time, or, if on any day such security is not quoted in the NASDAQ
System, the average of the highest bid and lowest asked prices on such day in
the domestic over-the-counter market as reported by the National Quotation
Bureau Incorporated, or any similar successor organization, in each such case
averaged over a period of 21 days consisting of the day as of which the Fair
Market Value is being determined and the 20 consecutive business days prior to
such day.  If at any time a security is not listed on any securities exchange or
quoted in the NASDAQ System or the over-the-counter market, the Fair Market
Value of the Series B Common Units shall be the IRR Fair Value of such Units and
the Fair Market Value of the Series C Common Units shall be the IRR Fair Value
of the Series B Common Units, adjusted to reflect the different distribution
rights of Series B Common Units and Series C Common Units outstanding at the
time of such determination of Fair Market Value and taking into account any
Threshold Equity Value with respect to which any Series C Common Units
(including the 2008 Series C Common Units) were issued.

 

(j)                                     “Indebtedness” of any Person means,
without duplication, (a) all obligations of such Person for borrowed money,
(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding accounts payable due
within one year and accrued expenses, in each case incurred in the ordinary
course of business), (f) all Indebtedness of others secured by (or for which the
holder of such

 

--------------------------------------------------------------------------------


 

Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed; provided that if recourse for
such Indebtedness is limited to such property, the amount of Indebtedness
arising under this clause (f) shall be limited to the lesser of (i) the
outstanding principal amount thereof and (ii) the fair market value of the
property subject to such Lien, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances and (i) all Receivables Financing Debt.  The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.  Terms used in
this definition which are defined in the Credit Agreement shall have the
meanings set forth in the Credit Agreement unless otherwise defined in this
Agreement.

 

 (k)                               “Independent Third Party” means any person
who, immediately prior to the contemplated transaction, does not own in excess
of 5% of the Units on a fully-diluted basis, who is not controlling, controlled
by or under common control with any such 5% owner of Units and who is not the
spouse or descendent (by birth or adoption) of any such 5% owner of Units.

 

(l)                                     “LLC Agreement” means the Amended and
Restated Operating Agreement of the Company dated as of November 10, 2006, as
the same may be amended or amended and restated from time to time.

 

(m)                               “Original Cost” of each Series B Common Unit
purchased hereunder shall be equal to the price specified in
Section 1(a) hereof.

 

(n)                                 “Person” means an individual, a partnership,
a corporation, an association, a limited liability company, a joint stock
company, a trust, a joint venture, an unincorporated organization or a
governmental entity or any department, agency or political subdivision thereof.

 

(o)                                 “Permanent Disability” means the 2008
Employee Investor’s inability to perform the essential duties, responsibilities
and functions of his position with the Company and its Subsidiaries for six
(6) consecutive months as a result of any mental or physical disability or
incapacity even with reasonable accommodations of such disability or incapacity
provided by the Company and its Subsidiaries or if providing such accommodations
would be unreasonable, all as determined by the Board in its reasonable good
faith judgment; provided, however, that the Company shall provide 30 days notice
of termination due to Permanent Disability where such termination shall be
effective if the 2008 Employee Investor does not return to full-time active
employment within such 30-day period.  The 2008 Employee Investor shall
cooperate in all respects with the Company if a question arises as to whether he
or she has become disabled (including, without limitation, submitting to an
examination by a medical doctor or other health care specialists selected by the
Company and authorizing such medical doctor or such other health care specialist
to discuss the 2008 Employee Investor’s condition with the Company).

 

(p)                                 “Public Offering” means the sale, in an
underwritten public offering registered under the 1933 Act, of the Company’s
Units.

 

--------------------------------------------------------------------------------


 

(q)                               “Public Sale” means any sale pursuant to a
registered public offering under the 1933 Act or any sale to the public pursuant
to Rule 144 promulgated under the 1933 Act effected through a broker, dealer or
market maker.

 

(r)                                  “Sale of the Company” means the sale of the
Company to an Independent Third Party or affiliated group of Independent Third
Parties pursuant to which such party or parties acquire (i) Units of the Company
possessing the voting power to elect a majority of the Board (whether by merger,
consolidation or sale or transfer of Units) or (ii) all or substantially all of
the Company’s assets determined on a consolidated basis by the Board.

 

(s)                                “Series B Common Units” means the Series B
Common Units of the Company from time to time outstanding, including, without
limitation, the Series B Common Units of  the Company issued pursuant to this
Agreement.

 

(t)                                  “Series C Common Units” means the Series C
Common Units of the Company from time to time outstanding, including, without
limitation, the 2008 Series C Common Units of the Company issued pursuant to
this Agreement.

 

(u)                               “Subsidiary” means, with respect to any
Person, any corporation, partnership, association or other business entity of
which (i) if a corporation, a majority of the total voting power of shares of
stock entitled (without regard to the occurrence of any contingency) to vote in
the election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (ii) if a partnership
limited liability company, association or other business entity, a majority of
the partnership or other similar ownership interest thereof is at the time owned
or controlled, directly or indirectly, by any Person or one or more Subsidiaries
of that Person or a combination thereof.  For purposes hereof, a Person or
Persons shall be deemed to have a majority ownership interest in a limited
liability company, partnership, association or other business entity if such
Person or Persons shall be allocated a majority of limited liability company,
partnership, association or other business entity gains or losses or shall be or
control the managing director in the case of a limited liability company,
general partner in the case of a limited partnership, or similar controlling
Person in the case of a general partnership, association or other business
entity.

 

(v)                               “Threshold Equity Value” has the meaning given
to such term in the LLC Agreement.

 

(w)                             “Units” means the Series B Common Units and the
Series C Common Units collectively.

 

10.                                 Dispute Resolution.  Any determinations that
are necessary and advisable hereunder shall initially be made by the Board, in
good faith.  To the extent that the 2008 Employee Investor disputes any such
determination, such determination shall be reviewed, de novo, and decided upon
by an arbitrator mutually acceptable to the Company and the 2008 Employee
Investor, such arbitration to be held in Boise, Idaho, as the sole and exclusive
remedy of either party.  If no such arbitrator can be agreed upon within 10
days, each of the Company and the 2008 Employee Investor shall nominate an
arbitrator and together such arbitrators shall

 

--------------------------------------------------------------------------------


 

select an arbitrator to review the determination.  The arbitrator shall have the
authority to order expedited discovery, hearing and decision, including the
ability to set outside time limits for such discovery, hearing and decision. 
All expenses of such arbitration shall be borne by the Company, unless the 2008
Employee Investor’s claim is determined to have been without a reasonable basis,
in which case each party shall bear an equal share of such expenses. The Company
shall disclose to the 2008 Employee Investor any material information regarding
the Company and its Subsidiaries as may reasonably be requested by the 2008
Employee Investor in connection with such a dispute, it being understood that
such disclosure shall be subject to reasonable confidentiality restrictions.  In
the event of a dispute regarding the Fair Market Value of any Employee Units
hereunder determined by the Board in connection with a repurchase by the Company
or an Investor, if the Board did not use a valuation prepared by an independent
appraiser in making its determination of Fair Market Value the 2008 Employee
Investor shall be entitled to require the Company to engage an independent
appraiser acceptable to both the 2008 Employee Investor and the Company in
connection with an arbitration pursuant to this Section 10.   The determination
of the arbitrator shall be final and binding on the parties hereto and may be
enforced by the applicable party in any court of competent jurisdiction.

 


11.                                 NOTICES.  ANY NOTICE PROVIDED FOR IN THIS
AGREEMENT MUST BE IN WRITING AND MUST BE EITHER PERSONALLY DELIVERED, MAILED BY
FIRST CLASS MAIL (POSTAGE PREPAID AND RETURN RECEIPT REQUESTED) OR SENT BY
REPUTABLE OVERNIGHT COURIER SERVICE (CHARGES PREPAID) TO THE RECIPIENT AT THE
ADDRESS BELOW INDICATED:


 

To the Company:

 

FOREST PRODUCTS HOLDINGS, L.L.C.

c/o Madison Dearborn Partners, LLC

Three First National Plaza

Suite 3800

Chicago, IL 60602

Telephone: (312) 895-1000

Fax: (312) 895-1056

Attn:

Samuel M. Mencoff

 

Thomas S. Souleles

 

and

 

Boise Cascade, L.L.C.

1111 West Jefferson Street, Suite 300

Boise ID 83728

Telephone: (208) 384-4918

Fax:  (208) 384-6566

Attn:  General Counsel

 

With copies to:

 

KIRKLAND & ELLIS LLP

200 East Randolph Drive

 

--------------------------------------------------------------------------------


 

Chicago, IL 60601

Telephone: (312) 861-2000

Fax: (312) 861-2200

Attn:

Richard J. Campbell, PC

 

To 2008 Employee Investor:

 

At the address listed below 2008 Employee Investor’s signature on the signature
page attached hereto.

 

To the Investor:

 

MADISON DEARBORN PARTNERS, L.L.C.

Three First National Plaza

Suite 4600

Chicago, IL 60602

Telephone: (312) 895-1000

Fax:  (312) 895-1056

Attn:

Samuel M. Mencoff

 

Thomas S. Souleles

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement shall be deemed to have been given when so delivered
or sent or, if mailed, five days after deposit in the U.S. mail.

 


12.                                 GENERAL PROVISIONS.


 

(a)                                  Transfers in Violation of Agreement.  Any
Transfer or attempted Transfer of any Employee Units in violation of any
provision of this Agreement shall be void, and the Company shall not record such
Transfer on its books or treat any purported transferee of such Employee Units
as the owner of such units for any purpose.

 

(b)                                 Severability.  Whenever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

 

(c)                                  Complete Agreement.  Except as otherwise
specifically set forth herein, this Agreement, those documents expressly
referred to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way;
provided that the execution and delivery of this Agreement by the 2008 Employee
Investor shall not amend or

 

--------------------------------------------------------------------------------


 

supersede that certain Director Equity Agreement, dated as of April 3, 2006 (it
being the intention of the parties that the Prior Agreement shall continue in
full force and effect and govern the Units acquired thereunder and this
Agreement shall govern the Employee Units acquired pursuant to this Agreement).

 

(d)                                 Counterparts.  This Agreement may be
executed in separate counterparts, each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.

 

(e)                                  Successors and Assigns.  Except as
otherwise provided herein, this Agreement shall bind and inure to the benefit of
and be enforceable by 2008 Employee Investor, the Company, and their respective
successors and assigns (including subsequent holders of Employee Units);
provided that the rights and obligations of 2008 Employee Investor under this
Agreement shall not be assignable except in connection with a permitted transfer
of Employee Units hereunder.

 

(f)                                    Choice of Law.  The corporate law of the
State of Delaware shall govern all questions concerning the relative rights of
the Company and the 2008 Employee Investor.  All other questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
exhibits hereto shall be governed by the internal law, and not the law of
conflicts, of the State of Delaware.

 

(g)                                 Remedies.  Each of the parties to this
Agreement shall be entitled to enforce its rights under this Agreement
specifically, to recover damages and costs (including reasonable attorney’s
fees) caused by any breach of any provision of this Agreement and to exercise
all other rights existing in its favor.  The parties hereto agree and
acknowledge that money damages would not be an adequate remedy for any breach of
the provisions of this Agreement and that any party may in its sole discretion
apply to any court of law or equity of competent jurisdiction (without posting
any bond or deposit) for specific performance and/or other injunctive relief in
order to enforce or prevent any violations of the provisions of this Agreement.

 

(h)                                 Amendment and Waiver.  The provisions of
this Agreement may be amended and waived with respect to the 2008 Employee
Investor only with the prior written consent of the Company and the 2008
Employee Investor.

 

(i)                                     Business Days.  If any time period for
giving notice or taking action hereunder expires on a day which is a Saturday,
Sunday or legal holiday in the state in which the Company’s chief executive
officer’s office is located, the time period shall be automatically extended to
the business day immediately following such Saturday, Sunday or holiday.

 

(j)                                     Rights of 2008 Employee Investor. 
Nothing in this Agreement shall interfere with or limit in any way the right of
the Company to terminate the 2008 Employee Investor’s employment at any time
(with or without cause), nor confer upon the 2008 Employee Investor any right to
continue in the employ of the Company or any of its Subsidiaries for any period
or to continue his present (or any other) rate of compensation.

 

--------------------------------------------------------------------------------


 

(k)                                  Adjustments.  In the event of a
reorganization, recapitalization, unit dividend or unit split, or combination or
other change in the Units, the Board may, in order to prevent the dilution or
enlargement of rights under the Units granted hereunder, make such adjustments
in the number and type of Units authorized hereunder.

 

(l)                                     Delivery by Facsimile.  This Agreement,
the agreements referred to herein, and each other agreement or instrument
entered into in connection herewith or therewith or contemplated hereby or
thereby, and any amendments hereto or thereto, to the extent signed and
delivered by means of a facsimile machine, shall be treated in all manner and
respects as an original agreement or instrument and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person.  At the request of any party hereto or to any such
agreement or instrument, each other party hereto or thereto shall reexecute
original forms thereof and deliver them to all other parties.  No party hereto
or to any such agreement or instrument shall raise the use of a facsimile
machine to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of a facsimile
machine as a defense to the formation or enforceability of a contract and each
such party forever waives any such defense.

 


13.                                 CODE SECTION 280G.  NOTWITHSTANDING ANY
PROVISION OF THIS AGREEMENT TO THE CONTRARY, IF ALL OR ANY PORTION OF THE
PAYMENTS OR BENEFITS RECEIVED OR REALIZED BY THE 2008 EMPLOYEE INVESTOR PURSUANT
TO THIS AGREEMENT EITHER ALONE OR TOGETHER WITH OTHER PAYMENTS OR BENEFITS WHICH
2008 EMPLOYEE INVESTOR RECEIVES OR REALIZES OR IS THEN ENTITLED TO RECEIVE OR
REALIZE FROM THE COMPANY OR ANY OF ITS AFFILIATES WOULD CONSTITUTE AN “EXCESS
PARACHUTE PAYMENT” WITHIN THE MEANING OF SECTION 280G OF THE CODE AND/OR ANY
CORRESPONDING AND APPLICABLE STATE LAW PROVISION, SUCH PAYMENTS OR BENEFITS
PROVIDED TO 2008 EMPLOYEE INVESTOR SHALL BE REDUCED BY REDUCING THE AMOUNT OF
PAYMENTS OR BENEFITS PAYABLE TO 2008 EMPLOYEE INVESTOR TO THE EXTENT NECESSARY
SO THAT NO PORTION OF SUCH PAYMENTS OR BENEFITS SHALL BE SUBJECT TO THE EXCISE
TAX IMPOSED BY SECTION 4999 OF THE CODE AND ANY CORRESPONDING AND/OR APPLICABLE
STATE LAW PROVISION; PROVIDED THAT SUCH REDUCTION SHALL ONLY BE MADE IF, BY
REASON OF SUCH REDUCTION, 2008 EMPLOYEE INVESTOR’S NET AFTER TAX BENEFIT SHALL
EXCEED THE NET AFTER TAX BENEFIT IF SUCH REDUCTION WERE NOT MADE.  FOR PURPOSES
OF THIS PARAGRAPH, “NET AFTER TAX BENEFIT” SHALL MEAN THE SUM OF (I) THE TOTAL
AMOUNT RECEIVED OR REALIZED BY 2008 EMPLOYEE INVESTOR PURSUANT TO THIS AGREEMENT
THAT WOULD CONSTITUTE A “PARACHUTE PAYMENT” WITHIN THE MEANING OF SECTION 280G
OF THE CODE AND ANY CORRESPONDING AND APPLICABLE STATE LAW PROVISION, PLUS
(II) ALL OTHER PAYMENTS OR BENEFITS WHICH 2008 EMPLOYEE INVESTOR RECEIVES OR
REALIZES OR IS THEN ENTITLED TO RECEIVE OR REALIZE FROM THE COMPANY AND ANY OF
ITS AFFILIATES THAT WOULD CONSTITUTE A “PARACHUTE PAYMENT” WITHIN THE MEANING OF
SECTION 280G OF THE CODE AND ANY CORRESPONDING AND APPLICABLE STATE LAW
PROVISION, LESS (III) THE AMOUNT OF FEDERAL OR STATE INCOME TAXES PAYABLE WITH
RESPECT TO THE PAYMENTS OR BENEFITS DESCRIBED IN (I) AND (II) ABOVE CALCULATED
AT THE MAXIMUM MARGINAL INDIVIDUAL INCOME TAX RATE FOR EACH YEAR IN WHICH
PAYMENTS OR BENEFITS SHALL BE REALIZED BY 2008 EMPLOYEE INVESTOR (BASED UPON THE
RATE IN EFFECT FOR SUCH YEAR AS SET FORTH IN THE CODE AT THE TIME OF THE FIRST
RECEIPT OR REALIZATION OF THE FOREGOING), LESS (IV) THE AMOUNT OF EXCISE TAXES
IMPOSED WITH RESPECT TO THE PAYMENTS OR BENEFITS DESCRIBED IN (I) AND (II) ABOVE
BY SECTION 4999 OF THE CODE AND ANY CORRESPONDING AND APPLICABLE STATE LAW
PROVISION.  NOTWITHSTANDING ANY OTHER AGREEMENTS OR ARRANGEMENTS TO THE
CONTRARY, THIS SECTION 13 SETS FORTH THE 2008 EMPLOYEE INVESTOR’S SOLE AND
EXCLUSIVE RIGHTS WITH REGARD TO THE COMPANY AND ITS SUBSIDIARIES RELATING TO THE
POTENTIAL TAX TREATMENT UNDER SECTION 280G AND SECTION 4999 OF THE CODE AND ANY
CORRESPONDING STATE LAW

 

--------------------------------------------------------------------------------


 


PROVISIONS OF ANY PAYMENTS OR BENEFITS REALIZED BY THE 2008 EMPLOYEE INVESTOR
UNDER THIS AGREEMENT.


 


14.                                 PUBLIC OFFERING.  IF THE BOARD APPROVES A
PUBLIC OFFERING OR AN UNDERWRITTEN PUBLIC OFFERING UNDER THE 1933 ACT OF ANY
SUBSIDIARY OF THE COMPANY, THE 2008 EMPLOYEE INVESTOR SHALL TAKE ALL NECESSARY
OR DESIRABLE ACTIONS WITH RESPECT TO THE EMPLOYEE UNITS IN CONNECTION WITH THE
CONSUMMATION OF THE PUBLIC OFFERING AS REQUESTED BY THE COMPANY.  IN THE EVENT
THAT THE MANAGING UNDERWRITERS ADVISE THE COMPANY IN WRITING THAT IN THEIR
OPINION THE CAPITAL STRUCTURE WOULD ADVERSELY AFFECT THE MARKETABILITY OF THE
OFFERING, THE 2008 EMPLOYEE INVESTOR SHALL CONSENT TO AND VOTE FOR A
RECAPITALIZATION, REORGANIZATION AND/OR EXCHANGE OF THE UNITS INTO SECURITIES
THAT THE MANAGING UNDERWRITERS AND THE BOARD FIND ACCEPTABLE, AND THE 2008
EMPLOYEE INVESTOR SHALL TAKE ALL NECESSARY OR DESIRABLE ACTIONS WITH RESPECT TO
THE EMPLOYEE UNITS IN CONNECTION WITH THE CONSUMMATION OF THE RECAPITALIZATION,
REORGANIZATION AND/OR EXCHANGE AS REQUESTED BY THE COMPANY.  IN ANY SUCH CASE,
THE SECURITIES EXCHANGED FOR OR ISSUED IN RESPECT OF THE EMPLOYEE UNITS SHALL BE
SUBJECT TO ALL OF THE TERMS AND CONDITIONS OF THIS AGREEMENT AS IF THEY WERE
EMPLOYEE UNITS.  THE PROVISIONS OF THIS SECTION 14 SHALL NOT BE CONSTRUED TO
REQUIRE THE 2008 EMPLOYEE INVESTOR TO TAKE ANY ACTION WHICH WOULD ADVERSELY
AFFECT THE RIGHTS OF THE 2008 EMPLOYEE INVESTOR WITH RESPECT TO THE 2008
EMPLOYEE INVESTOR’S EMPLOYEE UNITS UNLESS THE HOLDERS OF A MAJORITY OF THE
SERIES B COMMON UNITS ALSO TAKE SUCH ACTION WITH RESPECT TO THE SERIES B COMMON
UNITS HELD BY SUCH MAJORITY HOLDERS.


 


15.                                 JOINDER TO LLC AGREEMENT.  BY HIS EXECUTION
HEREOF, THE 2008 EMPLOYEE INVESTOR AGREES THAT HE IS HEREBY BECOMING PARTY TO
THE LLC AGREEMENT AS A “MEMBER” THEREUNDER AND IS BOUND BY SUCH LLC AGREEMENT AS
IF ORIGINALLY PARTY THERETO AND THAT ANY SERIES B COMMON UNITS ACQUIRED BY THE
2008 EMPLOYEE INVESTOR AND ANY 2008 SERIES C COMMON UNITS GRANTED TO THE 2008
EMPLOYEE INVESTOR ARE GOVERNED BY SUCH LLC AGREEMENT.


 

*  *  *  *  *

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Management Equity Agreement has been executed as of the
date first written above.

 

 

 

Forest Products Holdings, L.L.C.

 

 

 

 

 

By:

/s/ Thomas Carlile

 

 

 

Its:

Executive Vice President &

 

 

Chief Financial Officer

 

 

 

 

 

/s/ Duane C. McDougall

 

Duane McDougall

 

 

 

Address:

 

876 Northshore Road

 

Lake Oswego, OR 97034

 

Fax No.: 503-635-1692

 

Tel No.: 503-635-1691


 


CONSENT


 


THE UNDERSIGNED SPOUSE OF 2008 EMPLOYEE INVESTOR HEREBY ACKNOWLEDGES THAT I HAVE
READ THE FOREGOING MANAGEMENT EQUITY AGREEMENT AND THAT I UNDERSTAND ITS
CONTENTS.  I AM AWARE THAT THE AGREEMENT PROVIDES FOR THE REPURCHASE OF MY
SPOUSE’S UNITS UNDER CERTAIN CIRCUMSTANCES AND IMPOSES OTHER RESTRICTIONS ON THE
TRANSFER OF SUCH UNITS.  I AGREE THAT MY SPOUSE’S INTEREST IN THE UNITS IS
SUBJECT TO THIS AGREEMENT, AND ANY INTEREST I MAY HAVE IN SUCH UNITS SHALL BE
IRREVOCABLY BOUND BY THIS AGREEMENT, AND FURTHER THAT MY COMMUNITY PROPERTY
INTEREST, IF ANY, SHALL BE SIMILARLY BOUND BY THIS AGREEMENT.


 

 

 

Spouse’s Signature

/s/ Barbara A. McDougall

 

 

 

 

 

Witness’ Signature

/s/ illegible

 

 

 

(Signature Page to Management Equity Agreement)

 

--------------------------------------------------------------------------------


 

ANNEX A

 

ELECTION TO INCLUDE UNITS IN GROSS


INCOME PURSUANT TO SECTION 83(B)OF THE INTERNAL REVENUE CODE


 

The undersigned [purchased Series B Common Units (“Series B Common Units”) of
the Company on                      and received a grant on such date of
Series C Common Units of the Company (the “2008 Series C Common Units” and
together with the Series B Common Units, the “Units”).  When used herein, the
“Company” means Forest Products Holdings, L.L.C., a Delaware limited liability
company.  Under certain circumstances, the Company [has the right to repurchase
the Series B Common Units at cost, and] has the right to cause the forfeiture of
the 2008 Series C Common Units, in each case that are held by the undersigned,
(or from the holder of the Units, if different from the undersigned) should the
undersigned cease to be employed by the Company or any of its subsidiaries. 
Hence, the Units are subject to a substantial risk of forfeiture and are
nontransferable.  The undersigned desires to make an election to have the Units
taxed under the provision of Code §83(b) at the time he or she purchased the
Units.

 

Therefore, pursuant to Code §83(b) and Treasury Regulation §1.83-2 promulgated
thereunder, the undersigned hereby makes an election, with respect to the Units
(described below), to report as taxable income for calendar year 200       the
excess (if any) of the Units’ Fair Market Value on                      over the
purchase price thereof.

 

The following information is supplied in accordance with Treasury Regulation
§1.83-2(e):

 

1.                                       The name, address and social security
number of the undersigned:

 

 

Duane C. McDougall

 

 

 

 

 

 

 

 

 

 

SSN:

 

 

 

2.                                       A description of the property with
respect to which the election is being made: [Series B Common Units and] 2008
Series C Common Units of Forest Products Holdings, L.L.C.

 

3.                                       The date on which the property was
transferred:                           .   The taxable year for which such
election is made: calendar year             .

 

4.                                       The restrictions to which the property
is subject:  If the undersigned ceases to be employed by the Company or its
subsidiaries for any reason, the Company (or, to the extent the Company does not
wish to exercise its repurchase option, Madison Dearborn Capital Partners IV,
L.P.) will have the option (but will not be required) to repurchase any or all
of the undersigned’s Units (the “Repurchase Option”). The repurchase price for
all vested Units will be the Fair Market Value thereof, and the repurchase price
for all unvested Units will be the original price paid for them by the
undersigned.  However, if an employee is terminated for cause, the

 

--------------------------------------------------------------------------------


 

repurchase price to be paid for all Units (whether or not vested) will be the
lesser of Fair Market Value and original cost.

 

5.                                       The Fair Market Value on
                      , of the property with respect to which the election is
being made, determined without regard to any lapse restrictions: $           per
Series B Common Unit and $                   per 2008 Series C Common Unit.

 

6.                                       The amount paid for such property:
$               per Series B Common Unit and $0 per Series 2008 C Common Unit.

 

--------------------------------------------------------------------------------


 

A copy of this election has been furnished to the Secretary of the Company
pursuant to Treasury Regulations §1.83-2(e)(7).

 

 

 

 

Dated:                                       , 200    

 

Printed Name

 

 

 

 

 

 

 

 

 

 

 

Signature

 

--------------------------------------------------------------------------------